March 5, 2014 Division of Investment Management United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Larry L. Greene, Senior Counsel Re: Tortoise Energy Infrastructure Corporation (the “Company”) SEC Accession No. 0000922907-14-000088 Dear Larry: On February 11, 2014, the Company filed via EDGAR a Registration Statement on Form N-14 (the “Registration Statement”), SEC Accession No. 0000922907-14-00008.We have since been advised that the Registration Statement was filed under the incorrect form type.Pursuant to my conversation with Christina DiAngeloFettig,Senior Staff Accountant,we hereby request that the form type for the Registration Statement be changed from Form N-14 to Form N-14 8C. Please contact the undersigned at (816) 983-8362, should you have any questions. Sincerely, /s/ Eric J. Gervais Eric J. Gervais Husch Blackwell LLP
